Title: To George Washington from Leonard Bleecker, 4 June 1789
From: Bleecker, Leonard
To: Washington, George



Sir
New York June 4th 1789

When I address myself to your Excely in the Character of a Citizen, I feel myself (in my present Situation) at so great a remove from your personal attention, that I am considerably embarassed when I attempt it. However Sir, when I take a retrospect of your affectionate Care, and repeated declarations of regard for the Individuals who have served with fidelity under your Auspices through the late arduous and Successful Struggle for the Liberties of our Country; I feel animated with the hopes that a Representation of my Situation will not probably be unnoticed by your Excellency.
I had the honor Sir, to receive a 2d Lieuts. Commission on the 28th of June 1775 in the 1st New York Regt of Continental Troops and served that Campaign under Genl Montgomery in Canada, and through all the different reforms in the Army, I was continued untill its dissolution in November 1783—How far I conducted myself with Propriety in the various Commissions I held, is well known to the officers of the New York Line, and perhaps my conduct during this Period, has in some Instances come within your Excellencys personal observation; On this Subject however, I shall be Silent.
Permit me Sir to inform you, that since the Peace, I have industriously employed myself in this City in the Use of all the means in my Power, to obtain a decent, and honorable Support for myself & family, thro various Events in Divine Providence, (unforeseen & inevitable) my pursuits have been in a great measure frustrated, and I am at length become really necessitous.
For the Rectitude & Uniformity of my Conduct in private Life, I can with confidence appeal to my fellow Citizens in General; But for your Excellencys better Satisfaction, beg leave to particularize a few principal Characters, the most of which, I trust are well known to your Excellency, vizt—To Colls Hamilton, Willett, & Platt, Genl Webb, Commodore Nicholson, his

worship the Mayor of this City, Judge Morris, Judge Hobart, the Reverend Doctors, Rodgers, Mason, and Livingston.
If then Sir, my past conduct in the Army? If my well established reputation since the Peace? If the prospect of increasing distresses with a growing family, may claim your Excellency’s attention; permit me Sir to supplicate an appointment to such an Office, as in your wisdom I shall be thought qualified to fill, and the Obligation shall ever be held in gratefull remembrance By your Excellency’s most devoted humble Servant

Leond Bleecker

